Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-1998

Trump Hotel & Casino v. Mirage Resorts Inc
Precedential or Non-Precedential:

Docket 97-5281




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Trump Hotel & Casino v. Mirage Resorts Inc" (1998). 1998 Decisions. Paper 88.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/88


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 24, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-5281

TRUMP HOTELS & CASINO RESORTS, INC.,

       Appellant

v.

MIRAGE RESORTS INCORPORATED; THE STATE OF
NEW JERSEY; THE NEW JERSEY DEPARTMENT OF
TRANSPORTATION; THE SOUTH JERSEY
TRANSPORTATION AUTHORITY; THE CASINO
REINVESTMENT DEVELOPMENT AUTHORITY; THE NEW
JERSEY TRANSPORTATION TRUST FUND AUTHORITY;
JOHN J. HALEY, JR., in his capacity as Acting
Commissioner of the New Jersey Department of
Transportation; JAMES A. CRAWFORD, in his capacity as
Executive Director of the South Jersey Transportation
Authority; JAMES B. KENNEDY, in his capacity as
Executive Director of the Casino Reinvestment
Development Authority; STEVEN HANSEN, in his capacity
as Executive Director of the New Jersey Transportation
Trust Fund Authority

On Appeal from the United States District Court
for the District of New Jersey
Civil Action No. 97-cv-01371

Argued: February 11, 1998

Before: GREENBERG, NYGAARD and McKEE,
Circuit Judges

(ORDER AMENDING OPINION FILED: April 2, 1998)
ORDER

IT IS HEREBY ORDERED that the Slip Opinion filed in
this case on April 2, 1998, be amended as follows:

        On page 2, delete "MARC D. HAEFNER, ESQ.," as a
        member of the firm of Gilmore & Monahan,
        representing The South Jersey Transportation
        Authority and James D. Crawford; and

        On page 2, add "MARC D. HAEFNER, ESQ.," below
        "KEVIN J. COAKLEY, ESQ.," as a member of the firm
        of Connell, Foley & Geiser, LLP, representing the
        Casino Reinvestment Development Authority and
        James B. Kennedy.

IT IS SO ORDERED.

        BY THE COURT:

         /s/ Theodore A. McKee
        Circuit Judge

Dated: April 24, 1998

A True Copy:
Teste:

        Clerk of the United States Court of Appeals
        for the Third Circuit

                                 2